BLODGETT, J.
Heard upon motion of defendant for a new trial after verdict of a jury for plaintiff of $2,120.
Action arose from a collision on January 5, 1924, at the corner of Camden Ave. and Douglas Ave. in Providence, ■between a truck driven by plaintiff and a truck belonging to defendant corporation.
There was a conflict of testimony as to the exact location of the collision. The testimony was absolutely conflicting as to many details. For instance, a witness, Morris Cheveniski, a peddler, testified he was standing on the step of his wagon and saw the colli-*100«ion. Witnesses for tlie defence testified this man was not there at all. Again, a witness for the defendant testified he examined the truck of plaintiff after the collision and found the damage to same to he trivial. The truck of .plaintiff was towed to a repair station and Harold W. 'Gaynor, an auto appraiser, estimated the damage at $560'.
For plaintiff: Fergus J. McOsker.
For defendant: R. T. Barnefield.
This conflicting testimony was submitted to the jury and the Court can not say the jury had no testimony .before it upon which a verdict for plaintiff could be found. The jury simply disbelieved witnesses for defendant.
Motion denied.